Case 1:19-cr-O0406-DCN Document 44 Filed 04/13/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA, )
) CR. 1194 ~ er - O04 Olg- OCN

Plaintiff, )

) WAIVER OF RIGHT TO HAVE

v. ) DISTRICT JUDGE TAKE PLEA
)
Colon Qune Tomer )
| )

Defendant, )

Tam a named defendant in this criminal case. I understand that I have a right to have a
District Court Judge take my change of plea in this case. I understand that if I waive that right,
my change of plea will be heard by a United States Magistrate Judge who will submit a Report
and Recommendation to the District Court Judge concerning whether my change of plea and any
plea agreement should be accepted by the Court as in compliance with Federal Rule of Criminal
Procedure 11. The District Court Judge will then determine whether to accept the Report and
Recommendation. Having discussed this with my attorney, I hereby waive my right to have a
District Court Judge take my change of plea in this case, and I consent to the procedure set forth

above, and do so by signing my name below.

Dated: Opal 14) F0 0- |
Collen Vine Uf ) a.

DEFENDANT DEFENSE COUNSEL

 
 
 

 

 
